Citation Nr: 0518098	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-46 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, 
including gouty arthritis.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a breast disorder.

8.  Entitlement to service connection for an eye disorder.




REPRESENTATION

Appellant represented by:	Mary A. Miranda, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (CAVC) 
from a Board decision in April 1999 that denied service 
connection for the disabilities at issue.  In June 2001, the 
CAVC vacated the April 1999 Board decision and remanded the 
case to the Board for another decision, taking into account 
matters raised in its order.

In January 2003, the Board reopened the claim of entitlement 
to service connection for an eye disability with decreased 
vision and initiated development of all matters on appeal on 
its own motion in accordance with the procedure established 
in 38 C.F.R. § 19.9(a)(2).  This regulatory practice was 
subsequently invalidated.  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and the 
case was remanded again in August 2003 and June 2004.  The 
case has recently been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent evidence establishing a current 
diagnosis of arthritis, including gouty arthritis, diabetes 
mellitus, a sinus disorder, a back disorder, or a breast 
disorder.

2.  The record does include competent evidence linking an eye 
disorder, a psychiatric disorder identified as major 
depressive disorder and anxiety, or a variously diagnosed 
gastrointestinal disorder to the veteran's military service 
on any basis.


CONCLUSION OF LAW

Arthritis, including gouty arthritis, a psychiatric disorder, 
a gastrointestinal disorder, diabetes mellitus, a sinus 
disorder, a back disorder, a breast disorder and an eye 
disorder were not incurred in or aggravated by active service 
and neither arthritis, diabetes mellitus, a psychosis, or 
peptic ulcer disease may be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service department has indicated that all available 
service medical records have been sent to the RO.  A report 
of a physical examination in February 1979 for purposes of 
entry onto active duty shows that a general eye examination 
was considered normal.  The pupils and ocular motility were 
normal. An ophthalmoscopic evaluation was normal. Uncorrected 
distant vision was 20/100, bilaterally correctable to 20/20, 
bilaterally. Endocrine, gastrointestinal, psychiatric, sinus, 
orthopedic and breast evaluations were normal. There was no 
finding or diagnosis of arthritis including gouty arthritis, 
a psychiatric disorder, a gastrointestinal disorder including 
peptic ulcer and gall bladder disease, diabetes mellitus, 
sinus disability, a chronic back disability or a chronic 
breast disability.

The veteran's service medical records show that later in 
February 1979 her uncorrected vision was 20/100 in the right 
eye and 20/80 in the left eye correctable to 20/20, 
bilaterally. In March 1979, her sinus symptoms were 
attributed to an upper respiratory infection. Breast 
examination in February 1980 revealed no masses.  A routine 
eye examination in September 1980 revealed uncorrected 
distant vision of 20/100 in the right eye and 20/80 in the 
left eye correctable to 20/20, bilaterally. Uncorrected near 
vision was 20/20, bilaterally. In November 1980, she was seen 
for right eye discomfort associated with apparent 
conjunctivitis, questioned as being secondary to a foreign 
object.

A follow-up eye evaluation revealed staph 
keratoconjunctivitis of the right eye. The left eye was 
clear. Corrected vision was 20/20, bilaterally. In February 
1982, a piece of glass was removed from the left eye. 
Diagnosis revealed corneal abrasion with numerous small 
puncture wounds. A follow-up eye examination later that month 
showed no evidence of pathology. Fluorescein stain of the 
left eye revealed no evidence of corneal abrasion or foreign 
object. In July 1982 her complaints including nasal drainage 
were associated with upper respiratory infection. In August 
1982, she was seen for soft contact lenses refit. Corrected 
vision was 20/20, bilaterally, the corneas were clear and 
there was evidence of good tearing. In January 1983, she was 
seen for complaints of right eye aching associated with 
conjunctivitis of the right eye. A report of hospitalization 
in May 1983 showed an essentially unremarkable medical 
history and it was noted that she wore glasses.  

A May 1984 medical board physical examination report shows a 
general eye examination was normal. Pupils, ocular motility 
and ophthalmoscopic evaluation were normal. Uncorrected 
distant vision was 20/400 correctable to 20/20, bilaterally. 
Uncorrected near vision was 20/50, bilaterally correctable to 
"20/70" in the right eye and 20/30 in the left eye. The 
veteran reported having worn contact lenses since 1976. 
Endocrine, gastrointestinal, psychiatric, sinus, orthopedic 
and breast evaluations were normal. There was no finding or 
diagnosis of arthritis including gouty arthritis, a 
psychiatric disorder including anxiety disorder, a 
gastrointestinal disorder including peptic ulcer and gall 
bladder disease, diabetes mellitus, sinus disability, chronic 
back disability or chronic breast disability.

The veteran denied having any problems with diabetes or 
psychosis. She denied having eye, sinus, joint, 
gastrointestinal or recurrent back pain. She denied having 
any problems with arthritis or nervous trouble. An eye 
evaluation later that month was described as good. Corrected 
vision was 20/20, bilaterally. In August 1984 it was 
recommended that she did not warrant a medical board or 
restriction on worldwide profile. A medical board report 
dated in August 1984 referred to hidradenitis suppurativa for 
which service connection has been established.

It was recommended that she be returned to duty.   In June 
1984, she reported having no problems with her lenses. 
Corrected vision was 20/20, bilaterally. Following an eye 
evaluation, assessment was good eyes. In June 1984, an 
episode of suspected sciatica was noted. In September 1984 
she was qualified for worldwide duty. An ear, nose, and 
throat evaluation in October 1984 revealed nasal congestion 
associated with upper respiratory infection. In November 1985 
she was seen for an episode of stomach cramps associated with 
acute gastroenteritis and for an upper respiratory infection 
with clear sinus drainage reported.  

In December 1985, the veteran was seen for complaints of 
lower back pain due to sleeping on hardwood floors. An 
objective evaluation revealed no palpable abnormalities. No 
muscle spasm was present. Reflexes were normal. Strength was 
good. Straight leg raising was negative. Assessment was 
musculoskeletal low back pain. It was recommended that she 
get a bed. In March 1986 her nasal congestion was associated 
with upper respiratory infection. In April 1986 she was seen 
for pain and swelling of the fourth digit of the right hand 
unrelated to trauma.

Assessment suggested the presence of acute gout. Increased 
uric acid responded to Indocin. Uric acid was noted as 7.6. 
An X-ray was negative for visible fracture. In April 1986, 
she complained of stomach pain. Her Motrin was discontinued. 
An upper gastrointestinal series in May 1986 was considered 
negative. In a medical record of care dated in August 1986 
she specifically denied having problems with diabetes and 
gall bladder disease.

An eye evaluation in February 1987 revealed uncorrected 
vision of 20/400 correctable to 20/20, bilaterally. A dental 
history questionnaire in July 1987 was unremarkable for a 
history of any claimed disorder.  A medical evaluation in 
November 1987 revealed the eyes were reactive equally to 
light. The nose was patent.   A follow-up dental 
questionnaire in January 1988 noted a positive response 
regarding arthritis and a notation of osteoarthritis of the 
left hip.  A laboratory analysis in September 1988 showed 
serum glucose 79 mg/dl.  In March 1989 the veteran's 
complaints included diarrhea off and on for six months. An 
abdominal evaluation was benign. Fundi evaluation was benign 
bilaterally. Pertinent assessment was diarrhea by history. 
Laboratory studies showed glucose level of 82 milligrams per 
100 milliliters mg/dl, with normal expected range reported as 
between 62 to 111; uric acid was 4.7 mg/dl with normal 
expected range reported as 2.8 to 8.2. An ear, nose and 
throat evaluation in August 1989 did not show any sinus 
abnormality. Questionable history of diabetes was noted. 
Laboratory studies showed glucose level at 81 mg/dl and uric 
acid level 4.5 mg/dl.

In September 1989 it was noted by the examiner that while the 
veteran reported a history of various disabilities including 
gout and diabetes, he found no confirmed findings of reported 
disabilities except hidradenitis suppurativa.  On a physical 
examination in October 1989 the veteran primarily reported a 
long history of treatment for hidradenitis suppurativa. An 
objective examination referred to the medical board physical 
examination undertaken in May 1984. A repeat examination was 
recommended but apparently not undertaken.

A medical board report dated January 3, 1990 noted findings 
regarding treatment for hidradenitis suppurativa since the 
medical board examination in May 1984 and opined that the 
progression of disability overcame the presumption of 
fitness. Examinations of the breasts in service were reported 
as normal.

In an unappealed rating decision of April 1990 the RO denied 
entitlement to service connection for an eye disability with 
defective vision. It was noted that any defective vision was 
not more than a refractive error, without evidence of 
increased loss of vision beyond natural progress due to 
superimposed eye disease or injury incurred or aggravated in 
service. The veteran was notified of the decision, but did 
not file a timely appeal there from.

A private treatment record in October 1992 noted the veteran 
complained of left eye symptoms including itching and 
swelling for five days. Assessment was conjunctivitis. She 
also was noted to complain of sinus trouble, arthritis, 
rheumatism, nervousness, recurrent back pain, constipation 
and tarry stools.

A private medical statement from an eye specialist dated 
subsequently in October 1992 noted the veteran was seen on an 
emergency basis during that month complaining of irritation 
and injection of the left eye for one week prior to 
treatment. She also noted her right eye was starting to 
bother her. She gave a history of wearing extended wear 
contact lenses for four to six weeks at a time. She had not 
worn the contacts since Saturday due to her symptoms. Her 
vision with present correction (glasses) was 20/100 in the 
right eye and 20/60 in the left eye.

Slit lamp examination of the right eye revealed vessels in 
the cornea at 7:00 near the limbus. The left eye had a 
marginal corneal ulcer. The examiner noted talking to her 
about the dangers that extended wear contact lenses pose. He 
noted the rate of infections and corneal ulcers is greatly 
increased by using an extended wear contact lens. He 
recommended that she consider changing to either a disposable 
type contact lens or a daily wear contact lens to help 
prevent future damage to her corneas. It was also noted that 
on follow-up examination she stated her eyes felt much 
better. Her vision with glasses had improved to 20/60 in the 
right eye and 20/40 in the left eye. The right eye was clear 
and the injection and marginal ulcer in the left eye had 
decreased significantly.

A laboratory report in December 1992 revealed uric acid level 
of 6.4 mg/dl with normal reference range noted as 2.5 to 7.5. 
Glucose level was 87 mg/dl with normal reference range of 70 
to 115.

A private medical statement in April 1993 noted treatment for 
symptoms of active duodenal ulcer disease, cholelithiasis and 
reflux esophagitis. It was noted that once the ulcer healed a 
laparoscopic cholecystectomy would be scheduled. An upper 
gastrointestinal series at that time noted hiatus hernia and 
active duodenal ulcer. An abdominal sonogram revealed 
cholelithiasis.

A private medical statement dated in July 1993 noted that the 
veteran's duodenal ulcer healed and a laparoscopic 
cholecystotomy was carried out in June of that year.

A private treatment record in August 1993 referred to added 
gastrointestinal disability of probable irritable bowel 
syndrome. In October 1993 the sinuses were tender. Assessment 
included respiratory allergies.

A laboratory report in October 1993 reflected uric acid level 
of 7.4 mg/dl. Glucose level was 88 mg/dl.

A private medical record dated in December 1993 referred to 
respiratory allergies.  A private medical record dated in 
April 1994 noted the veteran was seen by plastic surgery and 
placed on breast reduction therapy for back and breast pain. 
History was negative for diabetes mellitus.

A VA examination in April 1995 included laboratory analysis 
showing the urine negative for glucose.  A VA clinical record 
dated in October 1995 noted as history occasional low back 
pain and degenerative joint disease. The veteran requested 
medicine for her nerves. An ear nose and throat examination 
suggested clear sinuses. Normal eye examination was noted. 
Also noted were gastrointestinal disabilities. The breasts 
were reported as nontender and with no masses on a November 
1995 examination.

On VA mental health clinical record dated in November and 
December 1995 it was noted that the veteran complained of 
nervousness but had no past psychiatric history. She noted 
that her symptoms had begun in 1982 with a physically abusive 
husband. She indicated that recently her symptoms had 
increased. Following a mental status evaluation the pertinent 
diagnosis was chronic depression and anxiety.  Major 
depressive disorder was also noted

In January 1997, the veteran attended a hearing before a 
hearing officer at the RO. A copy of the hearing transcript 
is on file. She essentially testified in detail as to onset 
of the multiple disorders at issue, and why she felt that 
they were all due to her service thereby warranting 
entitlement to grants of service connection.

Subsequent VA medical reports included examinations in July 
1999, September 2000 and December 2002 that did not mention 
any disability at issue.  Contemporaneous VA outpatient 
clinical records through 2003 were also pertinently 
unremarkable.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive disease such as arthritis, diabetes 
mellitus, psychosis, or peptic ulcer if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107


Analysis

Preliminary Matter: Duty to Assist 

 On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103 (West 2002)).  The VCAA and the implementing 
regulations require the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
given the circumstances of this case.  For example, in 
letters dated in November 2002 and August 2004 the RO 
notified the veteran of the duties to notify and to assist as 
expressed in the VCAA.  The RO notified the veteran of the 
types of evidence required to substantiate her claims and 
that VA would obtain relevant records if their release were 
authorized.  In doing so, the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the RO advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, through the issuance of the initial rating decision 
in June 1996, the August 1996 Statement of the Case, 
Supplemental Statements of the Case in January and May 1997  
(SOC), she was given notice of the requirements for service 
connection prior to the VCAA based notice.  In addition 
development letter from the Board in April 2002, and April 
2003 and the supplemental statement of the case in November 
2004 satisfied the duty to assist.  The RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims with respect to the issues 
being decided, including any relevant records she identified.  
The evidence includes the complete service medical records 
and VA and private treatment records.  The RO obtained the 
substantial quantity of private treatment records identified 
by the veteran as well as current VA records to supplement 
the record of treatment from the mid 1990's.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (indicating 
that the "fourth element" of the notice requirement as set 
forth in 38 C.F.R. § 3.159(b)(1) required VA to request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  Although the timing of the VCAA notice did not precede 
the initial adverse determination in this case, she has been 
given opportunities to bring forth or identify additional 
evidence.  Her attorney indicated in January 2003 that a 
response was being prepared but no substantive evidence was 
submitted.  Furthermore, the veteran did not respond to the 
most recent offer of assistance in August 2004 and offered no 
response to the November 2004 supplemental statement of the 
case that outlined the actions taken since the June 2004 
Board remand and no response was submitted to the VCAA 
assistance letter in August 2004.  Nor has the veteran 
asserted any prejudice to her in the manner in which the RO 
has insured VCAA compliance.  Moreover since the Board 
reopened the claim for an eye disability in January 2003 the 
veteran received a VCAA notice letter and was advised through 
two supplemental statements of the case of the reason the 
claim was denied de novo.  Having determined that the duty to 
notify and the duty to assist have been satisfied, the Board 
turns to an evaluation of the issues on the merits. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection for a psychiatric 
disorder, peptic ulcer and an eye disorder as there is 
evidence of a current diagnosis.  For example VA records 
beginning several years after service mention major 
depressive disorder and anxiety, and contemporaneous private 
treatment records refer to hiatal hernia, peptic ulcer, 
cholelithiasis and gastroesophageal reflux.  Regarding the 
eye, a corneal ulcer and conjunctivitis were noted after 
service.  However she does not satisfy the other requirements 
for prevailing on a claim for direct service connection or 
presumptive service connection where applicable.  That is, 
none of these disorders has been linked to service and a 
peptic ulcer was not shown disabling to a compensable degree 
during the first post-service year.  That conclusion is 
plausibly based on the record that does not contain any 
competent nexus evidence. 

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In essence, the 
veteran has not submitted a current medical diagnosis of any 
chronic acquired disorder of the back, arthritis including 
gout, a sinus disorder, breast disorder or diabetes mellitus, 
much less a competent medical opinion linking such disorder 
to service on any basis.  The only support for this claim is 
found in the veteran's statements on file, in particular her 
VA Form 9.  She is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims of entitlement to service connection.  In summary, 
there is no competent evidence of service incurrence of any 
claimed disorder which has been substantiated through a 
current medical diagnosis.  The veteran's basic contentions, 
as reflected in her testimony and substantive appeal are that 
she had numerous problems in service.  However conceding she 
did have vision complaints treated in service and isolated 
back pain, and gastrointestinal complaints there is no 
competent and probative medical opinion of record, VA or non-
VA, which relates any of the veteran's established disorders 
to military service on any basis.  Nor has the veteran 
advised the Board that such an opinion exists regarding any 
claimed disorder.  

Moreover, the VCAA duty to assist regarding the necessity of 
a medical examination/opinion does not attach where as here a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence she suffered an event or injury that may 
be associated with symptoms she reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  Unfortunately, 
the record does not permit a favorable determination of her 
claim. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  In 
summary the evidence preponderates against the claims because 
the competent evidence either does not shown a current 
diagnosis of a claimed disability or it does not provide any 
nexus evidence for a diagnosed disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for arthritis, including 
gouty arthritis is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a breast disorder is 
denied.

Entitlement to service connection for an eye disorder is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


